Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2021, 10/13/2021, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 19 recite the limitation "the first mixed speech" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz (US Patent 7,643,985).

 Regarding claim 1, Horvitz does teach an audio processing method, applied to a first terminal (Col. 12 lines 9-10: “FIG. 16 illustrates a device-to-device translation system”, where the “translation” according to Col. 2 lines 49-50 is “speech translation” (a speech processing method) “between users of different languages”, using “device” “1604” (first terminal) and “1608” (second terminal)),
wherein the method comprises:
collecting, by the first terminal, an original speech of a first user, obtaining a translated speech of the first user that is obtained by translating the original speech of the first user (Col. 12 lines 16-17: “The user 1602 inputs speech signals to the user PWD 1604” (collecting by the first terminal an original speech of a first user) “which are then processed into translated output” (obtaining a translated speech of the first user obtained by translating the original speech of the first user)), 
receiving an original speech of a second user that is sent by a second terminal, and obtaining a translated speech of the second user that is obtained by translating the original speech of the second user (Col. 12 lines 21+: “similarly the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604” (the “recipient speech” (an original speech of “RECIPIENT” “1606” (a second user)) sent by the second terminal is received by the first terminal)), “and/or output as translated recipient speech to the user 1602” (and its translation is also obtained at the first terminal));
sending, by the first terminal, a first translated speech and the original speech of the first user to the second terminal based on a first setting (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (“the recipient device 1608” (the second terminal) is sent “translated output” (a first translated speech of “user 1602” “speech” of the first user using “user PWD 1604” (by the first terminal))); Col. 12 line 18+: “The recipient device 1608 translates the user speech” (“recipient device 1608” (the second terminal) also is sent “user speech” (the original speech of the first user)) “into user text” (reception of both the original speech of the first user as well as its translated output defines a first setting of receiving speech data by the second terminal from the first terminal)); and
playing, by the first terminal, a second translated speech and the original speech of the second user based on a second setting (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech” (i.e., the “recipient speech” (the original speech of the second user is received or played by “device 1604” (the first terminal)) “into recipient text, which can be displayed on the user device 1604, and/or output” (and played) “as translated recipient speech” (as a second translated speech of the second user)) “to the user 1602”); the reception of “recipient speech” (original speech of the second user) as well as “translated recipient speech” ( a second translated speech) by “the user 1602” (by the first associated terminal) amounts to a second setting), wherein
the first translated speech comprises the translated speech of the first user and/or the translated speech of the second user (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (the “translated output” (is the first translated speech of “user 1602”( of the first user) “speech”)) ; 
and the second translated speech comprises the translated speech of the first user and/or the translated speech of the second user (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output” “as translated recipient speech” (“translated recipient speech” (the second translated speech comprises translated speech of the “recipient” (the second user)).

Regarding claim 2, Horvitz doe teach the method according to claim 1, wherein
the translated speech of the first user is obtained by the first terminal through local translation, or a translation server translates the original speech of the first user into the translated speech of the first user, and then sends the translated speech of the first user to the first terminal (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output” (the translated speech of the first user is obtained by “1604” (the first terminal or local translation)) “and communicated wirelessly to the recipient device 1608”); and
the translated speech of the second user is obtained by the first terminal through local translation, or the translation server translates the original speech of the second user into the translated speech of the second user, and then sends the translated speech of the second user to the first terminal (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output” “as translated recipient speech” (“translated recipient speech” (the translated speech of the second user is obtained by “device 1604” (first terminal or local translation)).

Regarding claim 10, Horvitz does teach a first terminal (Col. 12 lines 9-10: “FIG. 16 illustrates a device-to-device translation system”, where the “translation” according to Col. 2 lines 49-50 is “speech translation” (a speech processing method) “between users of different languages”, using “device” “1604” (first terminal) and “1608” (second terminal)), comprising:
at least one processor (Col. 10 lines 37+: “FIG. 15 illustrates a schematic block diagram of a PWD” (e.g. “device” “1604” (first terminal) “The device 1500 includes a processor 1502” “for control and processing of data and instructions”); and
a memory coupled to the at least one processor, wherein the memory comprises instructions that, when executed by the at least one processor (Col. 10 lines 49+: “A memory and storage component 1504 interfaces to the processor 1502 and serves to store program code, and also serves as a storage means for information such as data, applications, services, metadata, device states, and the like”), 
cause the first terminal to perform operations comprising:
collecting an original speech of a first user, obtaining a translated speech of the first user that is obtained by translating the original speech of the first user (Col. 12 lines 16-17: “The user 1602 inputs speech signals to the user PWD 1604” (collecting by the first terminal an original speech of a first user) “which are then processed into translated output” (obtaining a translated speech of the first user obtained by translating the original speech of the first user)), 
receiving an original speech of a second user that is sent by a second terminal, and obtaining a translated speech of the second user that is obtained by translating the original speech of the second user (Col. 12 lines 21+: “similarly the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604” (the “recipient speech” (an original speech of “RECIPIENT” “1606” (a second user)) sent by the second terminal is received by the first terminal)), “and/or output as translated recipient speech to the user 1602” (and its translation is also obtained at the first terminal));
sending, by the first terminal, a first translated speech and the original speech of the first user to the second terminal based on a first setting (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (“the recipient device 1608” (the second terminal) is sent “translated output” (a first translated speech of “user 1602” “speech” of the first user using “user PWD 1604” (by the first terminal))); Col. 12 line 18+: “The recipient device 1608 translates the user speech” (“recipient device 1608” (the second terminal) also is sent “user speech” (the original speech of the first user)) “into user text” (reception of both the original speech of the first user as well as its translated output defines a first setting of receiving speech data by the second terminal from the first terminal)); and
playing a second translated speech and the original speech of the second user based on a second setting (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech” (i.e., the “recipient speech” (the original speech of the second user is received or played by “device 1604” (the first terminal)) “into recipient text, which can be displayed on the user device 1604, and/or output” (and played) “as translated recipient speech” (as a second translated speech of the second user)) “to the user 1602”); the reception of “recipient speech” (original speech of the second user) as well as “translated recipient speech” ( a second translated speech) by “the user 1602” (by the first associated terminal) amounts to a second setting), wherein
the first translated speech comprises the translated speech of the first user and/or the translated speech of the second user (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (the “translated output” (is the first translated speech of “user 1602”( of the first user) “speech”)) ; 
and the second translated speech comprises the translated speech of the first user and/or the translated speech of the second user (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output” “as translated recipient speech” (“translated recipient speech” (the second translated speech comprises translated speech of the “recipient” (the second user)).

Regarding claim 11, Horvitz doe teach the first terminal according to claim 10, wherein
the translated speech of the first user is obtained by the first terminal through local translation, or a translation server translates the original speech of the first user into the translated speech of the first user, and then sends the translated speech of the first user to the first terminal (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output” (the translated speech of the first user is obtained by “1604” (the first terminal or local translation)) “and communicated wirelessly to the recipient device 1608”); and
the translated speech of the second user is obtained by the first terminal through local translation, or the translation server translates the original speech of the second user into the translated speech of the second user, and then sends the translated speech of the second user to the first terminal (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output” “as translated recipient speech” (“translated recipient speech” (the translated speech of the second user is obtained by “device 1604” (first terminal or local translation)).

Regarding claim 16, Horvitz does teach a computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor (Col. 3 lines 28-29: “FIG. 18 illustrates a block diagram of a computer operable to execute the disclosed translation architecture” , Col. 14 lines 25+: “The drives and their associated computer-readable media” (a non-transitory computer-readable medium) “provide nonvolatile storage of data, data structures, computer-executable instructions, and so forth. For the computer 1802, the drives and media accommodate the storage of any data in a suitable digital format” (where the “Computer 1802” as shown in Fig. 18 comprises a “PROCESSING UNIT” (processor)),
cause a first terminal to perform operations comprising:
collecting an original speech of a first user, obtaining a translated speech of the first user that is obtained by translating the original speech of the first user (Col. 12 lines 16-17: “The user 1602 inputs speech signals to the user PWD 1604” (collecting by a first terminal an original speech of a first user) “which are then processed into translated output” (obtaining a translated speech of the first user obtained by translating the original speech of the first user)), 
receiving an original speech of a second user that is sent by a second terminal, and obtaining a translated speech of the second user that is obtained by translating the original speech of the second user (Col. 12 lines 21+: “similarly the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604” (the “recipient speech” (an original speech of “RECIPIENT” “1606” (a second user)) sent by the second terminal is received by the first terminal)), “and/or output as translated recipient speech to the user 1602” (and its translation is also obtained at the first terminal));
sending a first translated speech and the original speech of the first user to the second terminal based on a first setting (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (“the recipient device 1608” (the second terminal) is sent “translated output” (a first translated speech of “user 1602” “speech” of the first user using “user PWD 1604” (by the first terminal))); Col. 12 line 18+: “The recipient device 1608 translates the user speech” (“recipient device 1608” (the second terminal) also is sent “user speech” (the original speech of the first user)) “into user text” (reception of both the original speech of the first user as well as its translated output defines a first setting of receiving speech data by the second terminal from the first terminal)); and
playing a second translated speech and the original speech of the second user based on a second setting (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech” (i.e., the “recipient speech” (the original speech of the second user is received or played by “device 1604” (the first terminal)) “into recipient text, which can be displayed on the user device 1604, and/or output” (and played) “as translated recipient speech” (as a second translated speech of the second user)) “to the user 1602”); the reception of “recipient speech” (original speech of the second user) as well as “translated recipient speech” ( a second translated speech) by “the user 1602” (by the first associated terminal) amounts to a second setting), wherein
the first translated speech comprises the translated speech of the first user and/or the translated speech of the second user (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (the “translated output” (is the first translated speech of “user 1602”( of the first user) “speech”)) ; 
and the second translated speech comprises the translated speech of the first user and/or the translated speech of the second user (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output” “as translated recipient speech” (“translated recipient speech” (the second translated speech comprises translated speech of the “recipient” (the second user)).

Regarding claim 17, Horvitz does teach the computer program product according to claim 16, wherein
the translated speech of the first user is obtained by the first terminal through local translation, or a translation server translates the original speech of the first user into the translated speech of the first user, and then sends the translated speech of the first user to the first terminal (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output” (the translated speech of the first user is obtained by “1604” (the first terminal or local translation)) “and communicated wirelessly to the recipient device 1608”); and
the translated speech of the second user is obtained by the first terminal through local translation, or the translation server translates the original speech of the second user into the translated speech of the second user, and then sends the translated speech of the second user to the first terminal (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output” “as translated recipient speech” (“translated recipient speech” (the translated speech of the second user is obtained by “device 1604” (first terminal or local translation)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 9, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz.
Regarding claim 3, Horvitz embodiment of Fig. 16 does teach the method according to claim 1, wherein when the first terminal obtains the translated speech of the first user and the translated speech of the second user 
Horvitz embodiment of Fig. 16 does not specifically disclose the translated speech of the first user and the translated speech of the second user are done at the same time, and, the first translated speech is specifically a first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach, the translated speech of the first user and the translated speech of the second user are done at the same time, and the first translated speech is specifically a first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the translated speech of the first user and the translated speech of the second user are done at the same time); Col. 12 lines 50-51: “the user speech can be presented to the recipient 1704 as translated user speech” (translated speech of the first user is outputted along with) “Similarly, the device 1704 translates the recipient speech into recipient text, which can be displayed on the device 1704, and/or output as translated recipient speech” (translated speech of the second user, or they splice or overlap as a first mixed speech in the first terminal as a first and/or second translated speech)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 4, Horvitz embodiment of Fig. 16 does teach the method according to claim 1, wherein when the first terminal obtains the translated speech of the first user and the translated speech of the second user 
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the translated speech of the first user and the translated speech of the second user at the same time,
the second translated speech is specifically the first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the translated speech of the first user and the translated speech of the second user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the translated speech of the first user and the translated speech of the second user are done at the same time)),
the second translated speech is specifically the first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user (Col. 12 lines 50-51: “the user speech can be presented to the recipient 1704 as translated user speech” (translated speech of the first user is outputted along with) “Similarly, the device 1704 translates the recipient speech into recipient text, which can be displayed on the device 1704, and/or output as translated recipient speech” (translated speech of the second user, or they splice or overlap as a first mixed speech in the first terminal as a first and/or second translated speech)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 5, Horvitz embodiment of Fig. 16 does teach the method according to claim 1, wherein when the first terminal obtains the first translated speech and the original speech of the first user 
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the first translated speech and the original speech of the first user at the same time.
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the first translated speech and the original speech of the first user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the original speech of the first user and the translated speech of the first user are obtained at the same time by the first terminal)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 6 Horvitz embodiment of Fig. 16 does teach the method according to claim 1, wherein when the first terminal obtains the second translated speech and the original speech of the second user 
the playing, by the first terminal, a second translated speech and/or the original speech of the second user based on a second setting comprises: playing, by the first terminal, a third mixed speech obtained after the second translated speech and the original speech of the second user are spliced or overlapped, and playing the third mixed speech (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech” (i.e., the “recipient speech” (the original speech of the second user is received or played by “device 1604” (the first terminal)) “into recipient text, which can be displayed on the user device 1604, and/or output” (and played) “as translated recipient speech” (as a second translated speech of the second user)) “to the user 1602”); the reception of “recipient speech” (original speech of the second user) as well as “translated recipient speech” ( a second translated speech) by “the user 1602” (by the first associated terminal) amounts to a mixture or splice or overlap of the two resulting in a third mixed speech being played comprising of the two)).
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the second translated speech and the original speech of the second user at the same time,
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the second translated speech and the original speech of the second user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (obtained the same time of) as panel “1706” indicates “TRAN AND UNTRAN” (i.e., the translated and original speech of) “RECIPIENT” (the second user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 9, Horvitz embodiment of Fig. 16 does not specifically disclose the method according to claim 1, wherein the method further comprises:
displaying, by the first terminal, an original text of the first user, a translated text of the first user, an original text of the second user, and a translated text of the second user, wherein

the original text of the first user is a text corresponding to the original speech of the first user, the translated text of the first user is a text corresponding to the translated speech of the first user, the original text of the second user is a text corresponding to the original speech of the second user, and the translated text of the second user is a text corresponding to the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach the method according to claim 1, wherein the method further comprises:
displaying, by the first terminal, an original text of the first user, a translated text of the first user, an original text of the second user, and a translated text of the second user (as panel “1706” (corresponding to a first terminal) shows one has display of “TRAN AND UNTRAN USER AND RECIPIENT TEXT” (i.e., “UNTRAN” “USER” “TEXT” (original text of the first user), “TRAN” “USER” “TEXT” (translated text of the first user), “UNTRAN” “RECIPIENT” “TEXT” (original text of the second user)  “TRAN” “RECIPIENT” “TEXT” (translated text of the second user)), 
wherein the original text of the first user is a text corresponding to the original speech of the first user, the translated text of the first user is a text corresponding to the translated speech of the first user, the original text of the second user is a text corresponding to the original speech of the second user, and the translated text of the second user is a text corresponding to the translated speech of the second user (Col. 12 lines 37-38: “user speaks into the device 1706, which then processes the user speech into text” (i.e., “UNTRAN” “USER” “TEXT” (original text of the first user is obtained from the “user speech” (original speech of the first user)) “The text” “can be displayed on the device 1706” “in both the user language and the recipient language” (i.e., “TRAN” “USER” “TEXT” (translated text of the first user) corresponds to a translated speech of the first user in the “recipient language”); Col. 12 lines 51-53: “Similarly, the device 1704 translates the recipient speech into recipient text” (“UNTRAN” “RECIPIENT” “TEXT” (original text of the second user) is a text corresponding to the original speech of the “recipient” (the second user)) “which can be displayed on the device 1704, and/or output as translated recipient speech to the user 1702” (i.e., “display[]” of “translated recipient” “text” (“TRAN” “RECIPIENT” “TEXT”) corresponds to “translated recipient speech” (translated speech of the second user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” to display all the speech to text activities of both users at all times and thus “facilitate improved translation” as disclosed in Horvitz Col. 12 line 57.

Regarding claim 12, Horvitz embodiment of Fig. 16 does teach the terminal  according to claim 10, wherein when the first terminal obtains the translated speech of the first user and the translated speech of the second user first translated speech comprises the translated speech of the first user and the translated speech of the second user (Col. 12 lines 16-18: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output” (“1604” (the first terminal) obtains the translated speech of “user 1602” (first user)); Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output as translated recipient speech” (“1604” (first terminal) also obtains “translated recipient speech” (translated speech of the second user)),
Horvitz embodiment of Fig. 16 does not specifically disclose the translated speech of the first user and the translated speech of the second user are done at the same time, and, the first translated speech is specifically a first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach, the translated speech of the first user and the translated speech of the second user are done at the same time, and the first translated speech is specifically a first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the translated speech of the first user and the translated speech of the second user are done at the same time); Col. 12 lines 50-51: “the user speech can be presented to the recipient 1704 as translated user speech” (translated speech of the first user is outputted along with) “Similarly, the device 1704 translates the recipient speech into recipient text, which can be displayed on the device 1704, and/or output as translated recipient speech” (translated speech of the second user, or they splice or overlap as a first mixed speech in the first terminal as a first and/or second translated speech)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 13, Horvitz embodiment of Fig. 16 does teach the first terminal according to claim 10, wherein when the first terminal obtains the translated speech of the first user and the translated speech of the second user (the first terminal) obtains the translated speech of “user 1602” (first user)); Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech into recipient text, which can be displayed on the user device 1604, and/or output as translated recipient speech” (“1604” (first terminal) also obtains “translated recipient speech” (translated speech of the second user)).
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the translated speech of the first user and the translated speech of the second user at the same time,
the second translated speech is specifically the first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the translated speech of the first user and the translated speech of the second user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the translated speech of the first user and the translated speech of the second user are done at the same time)),
the second translated speech is specifically the first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user (Col. 12 lines 50-51: “the user speech can be presented to the recipient 1704 as translated user speech” (translated speech of the first user is outputted along with) “Similarly, the device 1704 translates the recipient speech into recipient text, which can be displayed on the device 1704, and/or output as translated recipient speech” (translated speech of the second user, or they splice or overlap as a first mixed speech in the first terminal as a first and/or second translated speech)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 14, Horvitz embodiment of Fig. 16 does teach the first terminal  according to claim 10, wherein when the first terminal obtains the first translated speech and the original speech of the first user and the original speech of the first user are spliced or overlapped (Col. 12 lines 16-19: “The user 1602 inputs speech signals to the user PWD 1604, which are then processed into translated output and communicated wirelessly to the recipient device 1608” (“the recipient device 1608” (the second terminal) is sent “translated output” (a first translated speech of “user 1602” “speech” of the first user using “user PWD 1604” (by the first terminal))); Col. 12 line 18+: “The recipient device 1608 translates the user speech” (“recipient device 1608” (the second terminal) also is sent “user speech” (the original speech of the first user)) “into user text” (reception of both the original speech of the first user as well as its translated output defines a first setting of receiving speech data by the second terminal from the first terminal which also corresponds to an overlap or mix or splice of the “user speech” (the original speech of the first user) as well as its “translated output” (the first translated speech)).
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the first translated speech and the original speech of the first user at the same time.
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the first translated speech and the original speech of the first user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the original speech of the first user and the translated speech of the first user are obtained at the same time by the first terminal)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 15 Horvitz embodiment of Fig. 16 does teach the first terminal  according to claim 10, wherein when the first terminal obtains the second translated speech and the original speech of the second user 
the playing the second translated speech and/or the original speech of the second user based on the second setting comprises: playing a third mixed speech obtained after the second translated speech and the original speech of the second user are spliced or overlapped, and playing the third mixed speech (Col. 12 lines 21-25: “Similarly, the user device 1604 translates the recipient speech” (i.e., the “recipient speech” (the original speech of the second user is received or played by “device 1604” (the first terminal)) “into recipient text, which can be displayed on the user device 1604, and/or output” (and played) “as translated recipient speech” (as a second translated speech of the second user)) “to the user 1602”); the reception of “recipient speech” (original speech of the second user) as well as “translated recipient speech” ( a second translated speech) by “the user 1602” (by the first associated terminal) amounts to a mixture or splice or overlap of the two resulting in a third mixed speech being played comprising of the two)).
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the second translated speech and the original speech of the second user at the same time,
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the second translated speech and the original speech of the second user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (obtained the same time of) as panel “1706” indicates “TRAN AND UNTRAN” (i.e., the translated and original speech of) “RECIPIENT” (the second user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 18, Horvitz embodiment of Fig. 16 does teach the computer program product according to claim 16, wherein when the first terminal obtains the translated speech of the first user and the translated speech of the second user 
Horvitz embodiment of Fig. 16 does not specifically disclose the translated speech of the first user and the translated speech of the second user are done at the same time, and, the first translated speech is specifically a first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach, the translated speech of the first user and the translated speech of the second user are done at the same time, and the first translated speech is specifically a first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the translated speech of the first user and the translated speech of the second user are done at the same time); Col. 12 lines 50-51: “the user speech can be presented to the recipient 1704 as translated user speech” (translated speech of the first user is outputted along with) “Similarly, the device 1704 translates the recipient speech into recipient text, which can be displayed on the device 1704, and/or output as translated recipient speech” (translated speech of the second user, or they splice or overlap as a first mixed speech in the first terminal as a first and/or second translated speech)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 19, Horvitz embodiment of Fig. 16 does teach the computer program product  according to claim 16, wherein when the first terminal obtains the translated speech of the first user and the translated speech of the second user 
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the translated speech of the first user and the translated speech of the second user at the same time,
the second translated speech is specifically the first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user.
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the translated speech of the first user and the translated speech of the second user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the translated speech of the first user and the translated speech of the second user are done at the same time)),
the second translated speech is specifically the first mixed speech obtained after the first terminal splices or overlaps the translated speech of the first user and the translated speech of the second user (Col. 12 lines 50-51: “the user speech can be presented to the recipient 1704 as translated user speech” (translated speech of the first user is outputted along with) “Similarly, the device 1704 translates the recipient speech into recipient text, which can be displayed on the device 1704, and/or output as translated recipient speech” (translated speech of the second user, or they splice or overlap as a first mixed speech in the first terminal as a first and/or second translated speech)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.

Regarding claim 20, Horvitz embodiment of Fig. 16 does teach the  computer program product  according to claim 16, wherein when the first terminal obtains the first translated speech and the original speech of the first user 
Horvitz embodiment of Fig. 16 does not specifically disclose:
the first terminal obtains the first translated speech and the original speech of the first user at the same time.
Horvitz embodiment of Fig. 17 does teach:
the first terminal obtains the first translated speech and the original speech of the first user at the same time (Col. 12 lines 35-36: “A user 1702 and an FLS recipient 1704 are face-to-face” (i.e., the original speech of the first user and the translated speech of the first user are obtained at the same time by the first terminal)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “device” of “device translation system 1700” of Fig. 17 of Horvitz into the respective devices of the “device-to-device translation system 1600” of Fig. 16 of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable each “device” of the “system 1600” to be used in “face-to-face” in addition to remote usage as disclosed in Horvitz Col. 12 line 36.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz, and further in view of (KR 20040028178 A).
Regarding claim 7, Horvitz does not specifically disclose the method according to claim 1, wherein the first setting reflects a call mode of the second terminal.
KR 20040028178 does teach the method according to claim 1, wherein the first setting reflects a call mode of the second terminal (“Description” ¶ 3 last sentence: “when the receiver” (second terminal) “accepts” (selects) “the automatic voice translation mode call” (call mode) “the automatic voice translation mode call connection” (a call setting (e.g. first setting)) “is established” (is established) “between the sender and the receiver”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “call mode selection” of the “telephony system” of KR 20040028178 into each of the mobile phone “device[s]” of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Horvitz “device[s]” to “automatically generate a form of announcement to the called party [about]” “what the sender’s language is, whether to use a voice translation service or a direct call without using a translation service” and thus help avoid unnecessary translations as disclosed in KR 20040028178 “Description” ¶ 3 lines 4+.



Regarding claim 8, Horvitz does not specifically disclose the method according to claim 1, wherein the second setting reflects a call mode of the first terminal.
KR 20040028178 does teach  the method according to claim 1, wherein the second setting reflects a call mode of the first terminal    (“Description” lines 1-2: “The automatic voice translation telephony system includes a call mode selection” (call mode is used to select) “step for allowing a telephone call party to select whether to make a general call or an automatic voice translation call between a sender and a receiver” (by “sender” “call party” (a first terminal) a setting of e.g. “voice translation” to a “receiver” (a second terminal)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “call mode selection” of the “telephony system” of KR 20040028178 into each of the mobile phone “device[s]” of Horvitz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Horvitz “device[s]” to “automatically generate a form of announcement to the called party [about]” “what the sender’s language is, whether to use a voice translation service or a direct call without using a translation service” and thus help avoid unnecessary translations as disclosed in KR 20040028178 “Description” ¶ 3 lines 4+.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 27 respectively of copending Application No. 17/230,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/230,337
Regarding claim 1, Horvitz does teach an audio processing method, applied to a first terminal,
wherein the method comprises:












collecting, by the first terminal, an original speech of a first user, obtaining a translated speech of the first user that is obtained by translating the original speech of the first user, 
receiving an original speech of a second user that is sent by a second terminal, 
and obtaining a translated speech of the second user that is obtained by translating the original speech of the second user;
sending, by the first terminal, a first translated speech and the original speech of the first user to the second terminal based on a first setting; and










playing, by the first terminal, a second translated speech and the original speech of the second user based on a second setting, wherein
the first translated speech comprises the translated speech of the first user and/or the translated speech of the second user  ; 
and the second translated speech comprises the translated speech of the first user and/or the translated speech of the second user
17,230,808
17. (New) A method comprising:

after a first electronic device establishes a communication link with a second electronic device, and when a voice call translation function of the first electronic device is in an enabled state,
 receiving, by the first electronic device, first indication information sent by the second electronic device, wherein the first indication information indicates that a voice call translation function of the second electronic device is enabled;

wherein when the voice call translation function of the first electronic device is in the enabled state, the first electronic device is configured to: obtain a translation result of a speech received by the first electronic device through a first microphone, 


obtain a translation result of a received speech sent by the second electronic device,

 and send, to the second electronic device, the translation result of the speech received by the first electronic device through the first microphone; and

wherein when the voice call translation function of the second electronic device is enabled, the second electronic device is configured to: obtain a translation result of a speech received by the second electronic device through a second microphone, obtain a translation result of a received speech sent by the first electronic device, and send, to the first electronic device, the translation result of the speech received by the second electronic device through the second microphone; and

automatically disabling, by the first electronic device, the voice call translation function of the first electronic device in response to receiving the first indication information.

Furthermore, it would been obvious to one of ordinary skill in the art to omit limitations of the pending application claims, as noted in In re Karlson, 136 USPQ 184: “Omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
December 17th 2022.